Title: To Thomas Jefferson from Robert Williams, 3 July 1807
From: Williams, Robert
To: Jefferson, Thomas


                        
                            Dear Sir/
                            Mississippi TerritoryWashington July 3d 1807.
                        
                        I herewith inclose you the two last Messengers, by which you will See what a torrent of abuse it issues
                            agt. Me, Much under the Character of a Statement of facts, and it can only be astonishing to those Who know the falsity
                            of them, how any Man or Set of Men can invent Such things after reing
                            all they know to be true—Mead acknowledged to me the other day, which is the only time he has been at the office for many
                            weeks, that he informed Poindexter, on his Shewing him one of those publications, Which he Poindexter had written and Jos.
                                Baker being present Signed that Certain Statements were erronious,
                            that the reverse was the fact both as related to the documents in
                            the office and My observations, on the Subject Which they alluded to, Notwithstanding they would not alter it and had it so published—
                        All things are quiet here except with this party, which is the same that beset me so furiously on my receiving the government, with the addition of Mead, Poindexter and a few
                            others, which I informed you of some time ago—and in addition to the causes I then explain’d to you, is one other towit;
                            I refused to Countinance the Misapplication of some publick monies drawn by
                            Mr. Mead from the Receiver during My absence, and which I did not know of when I wrote the letter above alluded to, but
                            Which the Secy of War has been since informed of—they declare their object is to effect my reappointment that this abuse
                            will pave the way for Poindexter at Congress (for they Can’t Rush their own Search). This Shaw who Edits this paper is the Man Who wrote the scurrilous peices agt. me formerly,—Who was guilty of purgery and I dismissed him from office, he is now taken hold of by these men for to answer a certain purpose, but I assure you the attempt will end as formerly unless they receive aid and
                            Countinance from a quarter which I know is not to be deceived by Such means—
                  I am with great Consideration yr Hum St
                        
                            Robert Williams
                     
                        
                        
                            P.S. to give you an idea of Mr Mead’s disposition I will State the following facts—I gave shortly after
                                my arrival a Dinner to the Officers of the Navy,—12. or 13 of our armed vessels being at Natchez, Mr. Mead was
                                invited—would Not attend—at our Supreme Court, I gave a Dinner to the officers of the Court, including the genl of the bar indiscriminatly, they attended even Poindexter—Mr. Mead did not—He gives for the reasons of not attending, that character
                                    were invited and there, who he did not like—If party is to be Carried this far will be its effects
                        
                        
                            R Williams
                     
                        
                        
                            I Should be glad to know whether the following letters address’d to you have come to hand towit—March 14th. April 6th May 10th. May 30th—
                        
                        
                            RW.
                        
                    